Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 10/25/22 has been entered.  Claims 1-5, 7-22, and 26 are pending.

Rejections

1.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.      Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A.      There is not basis in the originally filed specification for the newly presented claim 14.  There is particularly not basis for changing claim 14 to recite “a weight average molecular weight (Mw) of at least 1,000 Dalton.”  The newly claimed recitation is new matter.

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.     Claims 1-5, 7-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 95/27012 Das et al. (Das ‘012’).

Regarding claims 1, 4, 22, and 26:

Das ‘012’, page 4, lines 12-31 discloses polymerizing the monomers of lines 22-31 with one of the three synthetic routes disclosed therein.  The monomer mixtures of Das ‘012’ fall within the scope of the instant claims.  Das ‘012’, page 4, line 24 discloses hydroxyl-functional vinyl monomers.  The polar polymeric microparticles of Das are required to contain carboxylic acid functional monomers in amounts from about 1 to about 100 percent by weight.  See Das ‘012’, page 4, lines 22-23.  The instant claim 1 recites “(ii) the polar polymeric microparticles are produced by dispersion polymerization of one or more vinyl monomers in the polar non-aqueous medium in the presence of a polymeric acrylic stabilizer, wherein: at least one vinyl monomer is a hydroxyalkyl ester of αβ-unsaturated carboxylic acids with primary or secondary hydroxyl groups.”  The instant specification, paragraph [00031], recites “In another inventive aspect, other non-functional vinyl monomers or functional vinyl monomers, that is, other non-functional vinyl monomers or functional vinyl monomers than those listed above may be also be included in the non-aqueous medium and participate in the polymerization that forms the polar polymeric microparticles.”  It is clear from this disclosure that the polar polymeric microparticles may contain other functional vinyl monomers than are recited in the portions of the instant specification above paragraph [00031].  Paragraph [00031] of the instant specification also recites “Examples of other vinyl monomers include vinyl ester monomers such as…” and “In addition, other ethylenically unsaturated compounds are suitable, …unsaturated carboxylic acids, for example acrylic acid, methacrylic acid, itaconic acid, crotonic acid and half-esters of maleic and fumaric acids as well as their mixtures;”.  It is therefore clear that the instant specification describes carboxylic functional acrylic monomers as being present in the instantly claimed polar polymeric microparticles in addition to other recited polar functional monomers.  This is particularly clear from the instant specification’s description of “other non-functional vinyl monomers or functional vinyl monomers” and specifying that the other functional monomers include the recited unsaturated carboxylic acid monomers.  It is therefore clear that the instant specification intends to include unsaturated carboxylic acid containing monomers as the additional monomers included by the instantly claimed “one or more vinyl monomers”.  The attorney argument that the instantly claimed polar polymeric microparticles exclude carboxylic groups of Das ‘012’ because the instantly claimed Markush group of polar functional groups does not recited carboxylic acid is not persuasive because the instant specification, paragraph [00031] explicitly includes carboxylic acid functional monomers as the other monomers of the instantly claimed “one or more vinyl monomers”.
It is therefore clear that the instantly claimed polar polymeric microparticles may contain the carboxylic acid groups of Das ‘012’.
Regarding the polar groups of the polar polymeric microparticles, the instant claim 1 recites “polar polymeric microparticles having one or more polar functional groups, wherein the one or more polar functional groups are selected from the group consisting of hydroxyl groups, carbonyl groups, ether groups, ester groups, amide groups, amino groups, halogenated hydrocarbon groups, nitrile groups, and combinations thereof”.  It is noted that there is no limit on the other groups that can be contained in the monomers containing these groups.  For example, it is not stated what is required to be attached to the carbonyl groups.  Therefore, OH may be attached to the carbonyl group containing monomers which includes carboxylic acid groups which have a carbonyl group therein.  
It is therefore clear that the instantly claimed polar polymeric microparticles may contain the carboxylic acid groups of Das ‘012’.
Furthermore, the instant claims 5, 22, and 26 recite the presence of carboxylic acid functional monomers.  The applicant’s representative’s argument that the instant claims exclude the carboxylic acid functional monomers of Das ‘012’ is therefore not commensurate in scope with the instant claims as evidenced by the instant specification, particularly paragraph [00031] and the instant claims, including the broad language of the instant claim 1 and the recitation of carboxylic acid functional monomers specifically in the instant claims 5, 22, and 26.

Das ‘012’, page 5, lines 1-30 discloses polymerizing the monomers of lines 13-23, which encompass the instantly claimed monomers, including the instantly claimed hydroxyalkyl ester of αβ-unsaturated carboxylic acids with primary or secondary hydroxyl groups and the monomers of the instant claims 22 and 26, by non-aqueous dispersion polymerization in a non-aqueous polar medium to form carboxylic acid functional polymeric microparticles, noting particularly lines 1-4.  The polymerization uses a polymeric acrylic dispersant to stably disperse the polymeric microparticles (Das ‘012’, page 5, lines 5-7).  This method generally encompasses that of the instant claims but does not limit the monomers according to the instant claims though Das ‘012’ does encompass the instantly claimed monomers.  The resulting polar non-aqueous dispersion resulting from the method of Das ‘012’, as discussed above and throughout Das ‘012’, therefore encompasses the polar non-aqueous dispersions of the instant claims.

Das ‘012’, page 6, lines 27-29 and page 7, lines 1-30 discloses the instantly claimed polymeric acrylic stabilizers and their stabilization mechanism in Das ‘012’.

The polyacrylate dispersant, i.e. stabilizer, of Das ‘012’, page 6, line 27 is free of polymerizable unsaturation which falls within the scope of the instant claims.

The preferred mode of Das ‘012’, page 5, lines 24-30 is noted.  However, preferred mode does not teach away from other, less preferred modes.  

Das ‘012’, does not specifically disclose or exemplify the instantly claimed monomer compositions and monomer amounts.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the polar non-aqueous dispersions of polar polymeric microparticles in a polar non-aqueous medium and having the monomer contents of the instant claims from the disclosure of Das ‘012’, that is discussed above, because Das ‘012’, page 5, lines 13-23 encompasses polymerizing monomer mixtures which encompass those of the instant claims by polar, non-aqueous dispersion polymerization, particularly noting the lower amounts of the carboxylic acid functional vinyl monomers and the full scope of the amounts of and the identities of the hydroxyl functional vinyl monomers encompassed, as well as the upper amounts of crosslinker, (Das ‘012’, page 5, lines 13-23); the use of the lower acid monomer contents and higher hydroxyl vinyl monomer contents to give monomer mixtures within the scope of the instant claims would have been expected to proceed according to the non-aqueous polar medium dispersion polymerization of Das ‘012’, page 5, lines 1-23, because it is encompassed by the broad disclosure of Das ‘012’; the hydroxyl acrylate monomers of Das ‘012’, other than their 2-hydroxylethyl acrylate, are shown to be soluble in the polar, non-aqueous solvents of Das ‘012’, at Das ‘012’, page 7, lines 1-28, particularly noting the hydroxyl-functional vinyl monomers of lines 1, 2, 8-10, other than 2-hydroxyethyl acrylate, and their polymerization by solution polymerization (Das ‘012’, page 7, lines 27-28), which is evidence of their solubility in the solvents of the polar non-aqueous dispersion polymerization of Das ‘012’ required by Das ‘012’, page 5, lines 29-30; the slight increase in hydrophobicity of the monomers of Das ‘012’, in going from 2-hydroxyethyl acrylate to 2-hydroxypropyl acrylate, for example, would have been expected to require only a slight increase in the hydrophobicity of the polar, non-aqueous solvent of the dispersion polymerization with a slight increase in the hydrophobicity of the parts of the polyacrylate dispersant designed to attach to the surface of the monomers of the polar, non-aqueous solvent dispersed polymer microparticles, and perhaps an increase in the hydrophobicity of the polar, non-aqueous solvents used in the polar non-aqueous dispersion polymerization of Das ‘012’ performed on monomer mixtures of Das ‘012’ which fall within the scope of the monomer mixtures of the instant claims; and polymerizing the monomer mixtures of Das ‘012’ which fall within the scope of the monomer mixtures of the instant claims by the polar non-aqueous dispersion polymerization of Das ‘012’, which is discussed above, would have been expected to give polymeric microparticle dispersions having the properties of those of Das ‘012’ coupled with the predictable properties of the polymers made from the monomer mixtures of the instant claims which are encompassed by Das ‘012’, including predictable Tg, which is predictable by the Fox equation for Tg, predictable degrees of hydrophilicity and hydrophobicity, and predictable degrees of functionality that can further react at a later time.
The usefulness of 2-hydroxypropyl methacrylate, 2-hydroxypropyl acrylate, and 2-hydroxyethyl methacrylate in the polyacrylate dispersants of Das ‘012’, which are necessarily very stably dispersed or soluble, shows that these hydroxyl acrylates are not expected to destabilize the microparticle dispersion as required by Das ‘012’, page 6, lines 8-10.  These hydroxyl acrylates of Das ‘012’ fall within the scope of those of the instant claims, including the instant claims 4, 22, and 26.
     It is further noted that going from the preferred 2-hydroxyethyl acrylate of Das ‘012’ to the 2-hydroxypropyl acrylate of Das ‘012’ would be using an adjacent homolog of the preferred 2-hydroxyethyl acrylate of Das ‘012’.  The adjacent homolog, e.g. 2-hydroxypropyl acrylate of Das ‘012’, would have been expected to perform similarly to the 2-hydroxyethyl acrylate preferred by Das ‘012’ and limited by the instant claims, because adjacent homologs are expected to have similar properties to each other and therefore are expected to behave similarly in similar polymerizations.  See MPEP 2144.09    Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers), including “I.    REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed "as a whole." In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.).”
     The above discussion of reasons to use the hydroxypropyl acrylates in place of hydroxyethyl acrylates provides proper rationale to reasonably expect the invention of Das ‘012’ to be successful when made with hydroxypropyl acrylates.  The successful product of Das made with hydroxyethyl acrylates would have been expected to be about equally successful  when made with hydroxypropyl acrylates because the very similar adjacent homologs of Das’ hydroxyethyl acrylates would have been expected to give very similar products as those of Das made with hydroxyethyl acrylates.

Regarding claims 2 and 3:
The polar, non-aqueous solvents of Das ‘012’, page 8, lines 20-27 fall within the scope of the instant claims 2 and 3.

Regarding claim 5:

The acrylic and methacrylic acid of the polymer microparticles of Das ‘012’ fall within the scope of the instant claim 5 as do other monomers of Das ‘012’.

Regarding claim 7:

The monomers of the polyacrylate dispersant, i.e. stabilizer, of Das ‘012’, page 7, lines 1-18 fall within the scope of the instant claim 7.

Regarding claims 8 and 9:

Das ‘012’, page 6, lines 15-20 discloses the instantly claimed initiators of the instant claims 8 and 9.

Regarding claim 10:

The polymer microparticles of Das ‘012’ may be crosslinked according to the instant claim 10.  See Das ‘012’, page 8, lines 28-31, page 9, lines 24-26, and page 10, lines 1-3.

Regarding claims 11 and 12:

The particle sizes of the polymer microparticles of Das ‘012’ fall within the scope of those of the instant claims 11-12.  See Das ‘012’, page 18, lines 5-9.

Regarding claims 13 and 14:

The molecular weights of the dispersed polymer micropolymer particle polymers are expected to be higher than the polyacrylate dispersant molecular weights of Das ‘012’, page 8, lines 3-5 as evidenced by the molecular weight implied by the epoxy equivalent weight of Das ‘012’, page 55, lines 18-20, which exemplifies molecular weights of the dispersed microparticle polymers that are within the scope of those of the instant claims 13-14, such that the number average molecular weights of the polymers of the microparticles of Das ‘012’ necessarily inherently have molecular weights within the scope of those of the instant claims 13 and 14, assuming “wherein the dispersion has a number average molecular weight” intends to reference the average molecular weight of the dispersed polymer particles rather than of the whole dispersion, including dispersed polymer particles, dispersant, and solvent.  See MPEP 2112.  

Regarding claim 15:

Das ‘012’ discloses transferring their polymer microparticles to a different, second polar non-aqueous medium at page 10, line 12 to page 11, line 9, which falls within the scope of the instant claim 15.  However, it is noted that the instant claim 15 is directed to the dispersion per se, not the method of making it.  It is not seen how one who is merely looking at only the final dispersion of the instant claim 15 could tell if it was transferred to a different polar non-aqueous solvent or not.  See MPEP 2113.  It is not seen that this claim limitation necessarily distinguishes the dispersion of the instant claim 15 over the dispersions of the cited prior art therefore.

Regarding claim 16:

The coatings of Das ‘012’, page 1, line 9 fall within the scope of the instant claim 16.

Regarding claim 17:

The contents of Das ‘012’, page 18, lines 16-25 fall within the scope of the instant claim 17.  

Regarding claims 18 and 19:

The inhibited sag is an improved property which falls within the scope of the instant claim 18 as are the improved properties of Das ‘012’, page 18, lines 26-31.
Application of the coatings of Das ‘012’ by the methods of Das ‘012’, page 24, lines 17-22 falls within the scope of the methods of the instant claims 18 and 19.

          Regarding claims 20 and 21:
     Das ‘012’ does not disclose the particulars of the instant claims 20 and 21.
     It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the coating compositions of Das ‘012’, as discussed above, as any of the coatings in the color plus clear coatings of Das ‘012’, page 24, lines 14-16, 17-22, and 29-31, page 25, lines 1-5, noting the multiple coating composition applications followed by clear coating, page 48, lines 35-42, of which the electrocoating on the steel is a primer and the pigmented layer falls within the scope of the “ink” of the instant claims, and page 49, lines 1-5, of which the two passes of basecoat fall within the scope of the instantly claimed plurality of ink layers with the clear coat falling within the scope of the overprint varnish layer, such that the coated substrate of Das ‘012’ falls within the scope of the instant claims 20 and 21, because the above discussed coatings of Das ‘012’ would have been expected to form a multilayer structure having the properties of the coating compositions containing the polar non-aqueous dispersions of Das ‘012’.  It is noted that “ink” does not have a meaning that distinguishes “ink” from the pigmented basecoats of Das ‘012’.  One can brush the pigmented basecoats of Das into any image, including letters and numbers, which meets “ink” in its broadest form.
     
Response to Applicant’s Arguments

5.     The following response is in reply to the applicant’s arguments regarding the rejections of paragraph 4 above:
     The discussions of the Examiner’s Answer of 5/5/21 and the Patent Board decision of 8/25/22 are repeated here.
     In the applicant’s response of 10/25/22:
     The applicant argues case law.  The above rejection meets the requirements of an obviousness rejection required by “KSR” and Graham v. Deere.  The above rejection also meets the requirements of the argued case law for the reasons stated in the above rejection.  The above discussion of reasons to use the hydroxypropyl acrylates in place of hydroxyethyl acrylates provides proper rationale to reasonably expect the invention of Das ‘012’ to be successful when made with hydroxypropyl acrylates.  The successful product of Das made with hydroxyethyl acrylates would have been expected to be about equally successful  when made with hydroxypropyl acrylates because the very similar adjacent homologs of Das’ hydroxyethyl acrylates would have been expected to give very similar products as those of Das made with hydroxyethyl acrylates.
     The applicant argues that the instant claims exclude the carboxylic acid functional polymeric microparticles of Das.  The instant claims include the carboxylic acid functional polymeric microparticles of Das for the reasons stated in the above rejection.  See the instant specification, paragraph [00031] and the instant claims 5, 22, and 26, noting the non-zero amounts of carboxylic acid containing monomers allowed by each of these claims.  The applicant’s argument is not commensurate in scope with the instant claims as they are understood when interpreted by the instant specification.
     The above discussed modifications to Das are encompassed by the broader language of Das, including that of Das, page 4, lines 18-30, and therefore would have been expected to give successful inventions according to Das.
      There is no showing of any unexpected results stemming from any difference between the instant claims and the inventions of Das which is commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and the full teachings of Das ‘012’.  The above rejections are therefore maintained as stated above.

6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762